EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Smith on 8/3/2021.

The application has been amended as follows: 
Claim 2, line 3, please delete “the coating” and insert - -the first cosmetic coating- -.
Claim 3, line 2, please delete “the coating” and insert - -the first cosmetic coating- -.
Claim 6, line 2, please delete “the coating” and insert - -the second cosmetic coating- -.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest “a first and a second cosmetic coating of a cosmetic composition comprising an oil….the first cosmetic coating being at least partially superposed on the coat of ink and laying above the coat of ink, the coat of cosmetic colouring ink is directly deposited onto the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        

8/3/2021